DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                             CHRISTIN BILOTTI,
                                 Appellant,

                                       v.

                            STATE OF FLORIDA,
                                 Appellee.

                                 No. 4D15-3559

                                 [June 17, 2020]

  Appeal from the Circuit Court for the Seventeenth Judicial Circuit, Broward
County; Jeffrey R. Levenson, Judge; L.T. Case No. 08-3720CF10B.

   Carey Haughwout, Public Defender, and Mara C. Herbert, Assistant Public
Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, Melanie Dale Surber, Senior
Assistant Attorney General, and Matthew Steven Ocksrider, Assistant Attorney
General, West Palm Beach, for appellee.

         ON REMAND FROM THE SUPREME COURT OF FLORIDA

PER CURIAM.

   On May 22, 2020, the Supreme Court of Florida quashed our decision in
Bilotti v. State, 252 So. 3d 779 (Fla. 4th DCA 2018), and remanded the case for
us to reconsider upon application of State v. Pacchiana, 289 So. 3d 857 (Fla.
2020). In accordance with the supreme court’s decision, we affirm the
defendant’s conviction and sentence.

   Affirmed.

LEVINE, C.J., MAY and GERBER, JJ., concur.

                             *          *          *

                 No motion for rehearing will be accepted.